ICJ_089_Lockerbie_LBY_USA_1998-02-27_JUD_01_PO_07_EN.txt. 173

DISSENTING OPINION OF JUDGE ODA

1. I regret that I am unable to agree with any of the three points in the
operative part of the Judgment as I see the whole case from a different
viewpoint to that of the Court.

I. LACK OF JURISDICTION — No DISPUTE IN TERMS
OF THE 1971 MONTREAL CONVENTION

2. The crux of the case before us is simple in that, to use the expression
used by Libya in its Application, the United States “continues to adopt a
posture of pressuring Libya into surrendering the accused” and “is rather
intent on compelling the surrender of the accused”.

The United States and Libya have adopted different positions concern-
ing the surrender (transfer) of the two Libyans who are accused of the
destruction of Pan Am flight 103 over Lockerbie and who are located in
Libya. Those differing positions of the applicant State and the respon-
dent State did not, however, constitute a “dispute . . . concerning the
interpretation or application of the [1971 Montreal] Convention” to
which both are parties (Montreal Convention, Art. 14, para. 1).

It is my firm belief that the Application by which, on 3 March 1992,
Libya instituted proceedings against the United States pursuant to Ar-
ticle 14, paragraph 1, of the Montreal Convention should be dismissed
on the sole ground that the dispute, if one exists, between the two States
- is not one that “concern[s] the interpretation or application of the
[Montreal] Convention”.

In order to clarify this conclusion, I find it necessary to examine the
chain of events which have occurred since the United States outlined, on
13 November 1991, its position on the Lockerbie incident and which led
to Libya filing its Application on 3 March 1992.

A. The United States and Libya’s Respective Claims

3. The destruction of the American Pan Am flight 103 occurred on
21 December 1988 over Lockerbie, Scotland, in the territory of the
United Kingdom and involved the death of 11 residents of Lockerbie,
259 passengers and crew, including 189 United States’ nationals and at
least 29 United Kingdom nationals, and a number of citizens of another
19 States.

62
174 1971 MONTREAL CONVENTION (DISS. OP. ODA)

The United States’ demand that Libya surrender the suspects

4. After carefully conducting a scientific investigation of the crash evi-
dence for a period of over three years, the United States considered that
it had identified the two persons responsible for the explosion — then
located in Libya — who were said to have been acting as agents of the
Libyan Government. The United States position is set out in the “indict-
ment of the United States District Court for the District of Columbia”
dated 14 November 1991, issued as United Nations document A/46/831
and S/23317, Annex.

5. On 27 November 1991, the United States Government issued a joint
declaration of the United States and the United Kingdom, reading:

“The British and American Governments today declare that the
Government of Libya must:

— surrender for trial all those charged with the crime; and accept
complete responsibility for the actions of Libyan officials;

— disclose all it knows of this crime, including the names of all
those responsible, and allow full access to all witnesses, docu-
ments and other material evidence, including all the remaining
timers; oo

— pay appropriate compensation.

We expect Libya to comply promptly and in full.” (See United

Nations doc. A/46/827; S/23308, Ann.)

The second point seems to me to be contingent on the first point and the
third point is nothing but a subsidiary request which was apparently not
pursued by the United States.

6. On the same day, the United States and the United Kingdom,
together with France (which had also been the victim of the destruction
of an aircraft in flight, a UTA DC10, on 19 September 1989, in an attack
allegedly carried out by Libyan agents), issued a tripartite declaration on
terrorism. The declaration reads in part:

“following the investigation carried out into the bombing[s] of Pan
Am 103... the three States have presented specific demands to the
Libyan authorities related to the judicial procedures that are under
way. They require that Libya comply with all these demands, and, in
addition, that Libya commit itself concretely and definitively to
cease all forms of terrorist action and all assistance to terrorist
groups. Libya must promptly, by concrete actions, prove its renun-
ciation of terrorism.” (See United Nations doc. A/46/828; S/23309,
Ann.)

The main thrust of the United States claim was the demand for the
surrender of the suspects. In demanding the surrender of the suspects, the
United States took no further action other than issuing a statement or

63
175 1971 MONTREAL CONVENTION (DISS. OP. ODA)

declaration in this respect which was conveyed to Libya through the Bel-
gium Government as the United States’ protecting power.

Libya’s response to the United States’ demand

7. Libya responded to the accusation promptly on 15 November 1991
by means of a Communiqué issued by the People’s Committee for For-
eign Liaison and International Co-operation (hereinafter “the Libyan
People’s Committee”) in which it “categorically denie[d] that Libya had
any association with that incident” and “reaffirmfed] its condemnation
of terrorism in all its forms”. The Communiqué continued:

“When a small, developing country such as Libya finds itself
accused by super-Powers such as the United States [and the United
Kingdom], it reserves its full right to legitimate self-defence before a
fair and impartial jurisdiction, before the United Nations and before
the International Court of Justice and other bodies.

We urge the United States and the United Kingdom to be gov-
erned by the logic of the law, by wisdom and by reason and to seek
the judgement of impartial international commissions of inquiry or

of the International Court of Justice.” (See United Nations doc.
S/23221, Ann.)

8. The Libyan People’s Committee commented in its 28 November
1991 Communiqué on the statements issued by the three States that:

“Jajll the applications [of the three States] will receive every atten-
tion, inasmuch as the competent Libyan authorities will investigate
it and deal with the matter very seriously, in a manner that accords
with the principles of international legitimacy, including the rights of
sovereignty and the importance of ensuring justice for accused and
victims”

and that-

“Libya takes a positive view of international détente and the atmos-
phere which it spreads and which establishes international peace and
security and leads to the emergence of a new international order in
which all States are equal, the freedom and options of peoples are
respected and the principles of human rights and the United Nations
Charter and the principles of international law are affirmed” (see
United Nations doc. A/46/845; S/23417, Ann.).

9. On 2 December 1991, the Libyan People’s Committee issued a
further declaration refuting the United States accusation against Libya

64
176 1971 MONTREAL CONVENTION (DISS. OP. ODA)

and reiterating its readiness to see that justice was done in connection
with the Lockerbie incident.

10. These responses from Libya dated 15 November 1991, 28 Novem-
ber 1991 and 2 December 1991 (as referred to above), which all three
dealt with more general issues relating to acts of terrorism, certainly
implied a categorical refusal by that State to accede to the United States’
demand to surrender the suspects.

The real issues existing between the United States and Libya

11. Since making the announcement, on 14 November 1991, of the
indictment for a criminal act relating to the Lockerbie incident, the
United States has accused Libya in the strongest terms of having links
with international terrorism. Libya, on the other hand, contended that no
Libyan agent was linked to the Lockerbie incident but stated its willing-
ness to make every effort to eliminate international terrorism and to co-
operate with the United Nations for this purpose.

Despite the mutual accusations that were made in relation to the
respective positions of the two States on international terrorism, that
issue, however, is not in dispute between the two States in the present
case. Rather, Libya insisted on carrying out any criminal justice pro-
cedure on its own territory where the suspects were to be found and made
clear that it had no intention of surrendering them to the United States,
although it later expressed its readiness to hand the two suspects over to
a third, neutral, State or to an international tribunal. Libya accused the
United States of attempting to cause difficulties in demanding the surren-
der of the suspects.

12. In fact, what occurred between the United States and Libya was
simply a demand by the United States for the surrender to it of the sus-
pects located in Libya and a refusal by Libya to comply with that
demand.

In demanding the surrender of the two suspects, the United States
made an attempt to justify that demand as an appeal that criminal justice
be pursued. The United States did not claim that Libya would be legally
bound under any particular law to surrender the two suspects. In none of
the documents that it issued did the United States make any mention of
the Montreal Convention nor did it accept that that Convention applied
to the incident, including the matter of the surrender of the suspects. Nor
did Libya, until January 1992, invoke the Montreal Convention as the
basis of its refusal to ‘surrender the two suspects to the United States.

Libya invokes the Montreal Convention only on 18 January 1992

13. On 18 January 1992, the Secretary of the Libyan People’s Com-
mittee addressed a letter to the United States Secretary of State and the
Foreign Secretary of the United Kingdom through the Embassies of Bel-

65
177 1971 MONTREAL CONVENTION (DISS. OP. ODA)

gium and Italy which were entrusted with looking after the interests of
those two countries in Libya. After pointing out that the United States,
the United Kingdom and Libya were States parties to the 1971 Montreal
Convention, Libya’s letter stated:

“out of respect for the principle of the ascendancy of the rule of law
and in implementation of the Libyan Code of Criminal Procedure
... as soon as the charges were made, Libya immediately exercised
its jurisdiction over the two alleged offenders in accordance with its
obligation under article 5, paragraph 2, of the Montreal Convention
by adopting certain measures to ascertain their presence and taking
immediate steps to institute a preliminary enquiry. It notified the
States . .. that the suspects were in custody .. .

As a State party to the Convention and in accordance with para-
graph 2 of [article 5], we took such measures as might be necessary
to establish our jurisdiction over any of the offences . . . because the
alleged offender in the case was present in our territory.

Moreover, article 7 of the Convention stipulates that the Con-
tracting Party in the territory of which the alleged offender is found
shall, if it does not extradite him, submit the case to its competent
authorities for the purpose of prosecution and that those authorities
shall take their decision in the same manner as in the case of any
ordinary offence of a serious nature under the law of that State.”
(See United Nations doc. S/23441, Ann.)

14. It was in Libya’s letter of 18 January 1992, as quoted above, that
the 1971 Montreal Convention was first mentioned. The United States
did not respond to that letter. The United States was then informed by
the Registrar of the Court on 3 March 1992 of Libya’s Application in
which reference was again made to the Montreal Convention. It is impor-
tant that this point should not be overlooked in deciding whether there
did or did not exist, on the date of the Application (namely 3 March
1992), “any dispute . . . concerning the interpretation or application of
the [Montreal] Convention which cannot be settled through negotiation”
(Montreal Convention, Art. 14, para. 1).

B. The Relevant Issues of International Law

The issues in the present case

15. There is no doubt that the 1971 Montreal Convention for the
Suppression of Unlawful Acts against the Safety of Civil Aviation is, in
general, applicable to the destruction of the American Pan Am aircraft
which occurred in December 1988 over Lockerbie in the United King-
dom, as long as both Libya and the United States are parties to it.

66
178 1971 MONTREAL CONVENTION (DISS. OP. ODA)

Neither Party seems ever to have doubted that that destruction consti-
tuted a “crime” under the 1971 Convention. That point, however, is not
in issue between the two States; nor is the prevention of international
terrorism at issue in this case since proceedings were brought by Libya
and not by the United States.

Furthermore, the question of whether the United States can hold
Libya, as a State, responsible for the acts of Libyan nationals relating to
the destruction of the American Pan Am aircraft over United Kingdom
territory and of whether the explosion was caused by alleged Libyan
intelligence agents (which would make Libya responsible for the acts
committed by such persons), were not at issue either in the present Appli-
cation which was instituted by Libya and not by the United States.

16. It would be wrong to consider that the present Application con-
cerns the destruction of Pan Am flight 103 or, more generally, the
Lockerbie incident as a whole which constituted an act of international
terrorism. An application of that nature could have been filed by the
United States but not by Libya.

The issues in the present case submitted by Libya to the Court relate
solely to the demand of the Respondent, the United States, that the
Applicant, Libya, surrender the two suspects identified by the indictment
of the Grand Jury in the District of Columbia as having caused the
destruction of the Pan Am aircraft (clearly a crime pursuant to the
Montreal Convention) and Libya’s refusal to accede to the Respondent’s
demand. Relations between those two States regarding the case went no
further than this.

Criminal jurisdiction

17. No State is prevented from exercising its criminal jurisdiction over
a person or persons who have committed a crime on its territory, or a
person or persons who have committed serious damage to its interest or
against it nationals, or who have committed a crime of universal jurisdic-
tion anywhere in the world. Accordingly, there is no doubt that in this
case the United States is competent to exercise its criminal jurisdiction
over the two suspects, whoever they may be and wherever they may be
located.

Conversely, nor is there any doubt that any State is entitled to exercise
its criminal jurisdiction over a serious crime committed by its nationals
anywhere, either on its own territory or abroad. Libya’s rights in this
respect do not seem to have been challenged by the United States.

18. Thus, the right to prosecute or punish criminals does not fall
within the exclusive jurisdiction of any particular State, either the State
whose interest has been damaged (in this instance, the United States) or

67
179 1971 MONTREAL CONVENTION (DISS. OP. ODA)

the State of which the criminal is a national (in this instance, Libya). The
Libyan suspects in this case are subject to the concurrent jurisdictions of
either the State where they have committed the crime or of the State
where they are located. The Montreal Convention adds nothing to this
general principle and does not deviate at all from it.

There is xo difference in the views of the Applicant and the Respon-
dent regarding the interpretation of those general rules of international
law. There exists, apparently, no dispute in this respect.

19. The issues in this case arose not in relation to a legal question gov-
erning the rights and obligations of either Party to prosecute or punish
the two suspects but are related rather to the fact that while the United
States demanded that Libya transfer or surrender the two suspects located
on its territory with a view to achieving criminal justice, Libya refused to
accede to that demand, and, accordingly, the suspects have (so far)
avoided the criminal jurisdiction of the United States.

Law of extradition

20. States have not been under an obligation to extradite accused per-
sons under general international law but some specific treaties, either
multilateral or bilateral, have imposed the obligation on contracting
States to extradite accused persons to other contracting States. The
Montreal Convention is certainly one of those treaties.

An exception to that obligation to extradite criminals is made, how-
ever, in the event that the accused are of the nationality of the State
which is requested to extradite them. This rule of non-extradition of
nationals of the requested State may not seem to be quite appropriate for
the purposes of criminal justice, as the accused may more adequately be
prosecuted in the country where the actual crime occurred. While no rule
of international law prohibits extradition of nationals of the requested
State, there is a long-standing international practice which recognizes
that there is no obligation to extradite one’s own. nationals. The
Montreal Convention is no exception as it does not provide for the extra-
dition of nationals of the requested State even for the punishment of these
universally recognized unlawful acts.

The rule of non-extradition of political criminals has long prevailed
but that rule does not apply in thé case of some universal crimes, such as
genocide and acts of terrorism.

21. The Montreal Convention, however, goes one step further in the
event that States do not extradite the accused to other competent States,
by imposing the duty upon the State where the accused is located to bring
the case before its own competent authorities for prosecution. Under the
Montreal Convention, Libya would thus assume the responsibility to
prosecute the accused if it did not extradite them. Libya has not chal-
lenged this point at all. Libya has claimed that it was proceeding to the
prosecution of the suspects and it has also expressed its willingness to
extradite them to what it maintains are certain politically neutral States.

68
180 1971 MONTREAL CONVENTION (DISS. OP. ODA)

C. Conclusion

22. Thus conceived, the question relating to the United States’ demand
that Libya surrender the two suspects and Libya’s refusal to accede to
that demand is not a matter of rights or legal obligation concerning the
extradition of accused persons between the United States and Libya
under international law nor is it a matter falling within the provisions of
the Montreal Convention. Or, at least, there is no legal dispute concern-
ing the interpretation or application of the Montreal Convention between
Libya and the United States which could have been brought to arbitra-
tion or to the Court.

If there is any difference between them on this matter, that could
simply be a difference between their respective policies towards criminal
justice in connection with the question of which State should properly
do justice on the matter. That issue does not fall within the ambit of
the Montreal Convention.

From the outset, no dispute has existed between Libya and the United
States “concerning the interpretation or application of the [Montreal]
Convention” as far as the demand for the surrender of the suspects and
the refusal to accede to that demand — the main issue in the present case
— are concerned. Libya neither presented any argument contrary to that
viewpoint nor proved the existence of such a legal dispute.

*

23. I therefore conclude that no grounds exist on which the Court may
exercise its jurisdiction to hear the present Application instituted by
Libya.

IT. THE QUESTION oF ADMISSIBILITY — THE EFFECT
OF THE SECURITY CoUNCIL RESOLUTIONS

24. As I have stated above, I am firmly of the view that the Court
lacks the jurisdiction to consider this Application filed by Libya. If the
Court’s jurisdiction is denied, as I believe it should be, the issue of
whether the Application is or is not admissible does not arise. For me, at
least, it is meaningless to discuss the question of admissibility. However,
the Court, after it

“finds that it has jurisdiction on the basis of Article 14, paragraph 1,
of the Montreal Convention . . . to hear the disputes between
Libya and the United States as to the interpretation or application
of the provisions of that Convention” (Judgment, operative para-
graph 53 (1) (b)),
continues to deal with the question of admissibility and finds that
“the Application filed by Libya . . . is admissible” (para. 53 (2) (b))
by “reject{ing] the objection to admissibility derived by the United

69
181 1971 MONTREAL CONVENTION (DISS. OP. ODA)

States from Security Council resolutions 748 (1992) and 883 (1993)”
(para. 53 (2) (a)). Despite the fact that I am of the view that the ques-
tion of admissibility should not arise since the Court should dismiss the
Application on the ground of lack of jurisdiction, I would now like to
comment upon the impact of these Security Council resolutions, which
is the only issue dealt with in the present Judgment in connection with
whether the Application is admissible or not.

25. Before doing so, I also have to refer to another point in the Judg-
ment on which I disagree. The Judgment states that the Court

“Declares that the objection raised by the United States according
to which the claims of Libya became moot because Security Council
resolutions 748 (1992) and 883 (1993) rendered them without object,
does not, in the circumstances of the case, have an exclusively pre-
liminary character.” (Operative paragraph 53 (3).)

By finding the Application admissible, the Court certainly indicates
that the objection of the United States that Libya’s claims are without
object as a result of the adoption of the Security Council resolutions 748
(1992) and 883 (1993) does not have an exclusively preliminary character.
In my view, however, this point should not form any separate or distinct
issue from the question of admissibility but should be included in that
question.

I believe that if the adoption of Security Council resolutions 748 (1992)
and 883 (1993) is to be dealt with in connection with the question of
admissibility of the Application, it should be dealt with at the present
(preliminary) stage irrespective of whether this question possesses or not
an exclusively preliminary character. I reiterate that the question of
whether Libya’s claims are without object because of the Security Coun-
cil resolutions is a matter concerning admissibility which the Court
should have dealt with at this stage.

A. Referral of the Incident to the United Nations — Particularly to the
Security Council — by the Parties and Their Subsequent Actions

26. It should be noted that the majority of the documents issued by the
United States and Libya were communicated to the United Nations with
the request that they be distributed as documents of both the General
Assembly and the Security Council or of the Security Council alone (see
paras. 4-7 above).

Referral of United States and Libyan documents to the United Nations
27. The United States only transmitted the relevant documents to the
United Nations as late as 20 December 1991: (i) the Joint Declaration of

27 November 1991 was transmitted to the United Nations Secretary-
General on 20 December 1991 and distributed as document A/46/828 and

70
182 1971 MONTREAL CONVENTION (DISS. OP. ODA)

S/23309; (ii) the indictment of the Grand Jury in the District of
Columbia was presented to the United Nations Secretary-General on
23 December 1991 and was distributed as document A/46/831 and
S/23317.

28. It was, however, Libya that had already informed the United
Nations Secretary-General of the statements of the United States in
which the accusation that the two suspects were involved in the Locker-
bie incident was made. This occurred well before the United States trans-
mitted its documents to the United Nations.

Three documents were transmitted by Libya to the United Nations:
(i) Libya’s first Communiqué was transmitted on 15 November 1991 to the
President of the Security Council and was distributed as document S/23221 ;
(ii) Libya’s Communiqué responding to the three States’ (the United King-
dom, the United States and France) Joint Declaration of 27 November
1991 was transmitted on 28 November 1991, and was distributed as docu-
ment A/46/845 and S/23417; and (iii) a letter dated 18 January 1992 from
the Secretary of the Libyan People’s Committee addressed to the United
States Secretary of State and to the Foreign Secretary of the United King-
dom was transmitted on that same day to the President of the Security
Council and was distributed as document S/23441.

Libya’s notification of the events to the United Nations

29. The relevant documents were thus transmitted by Libya for distri-
bution to the delegates in the General Assembly and particularly to the
members of the Security Council. In addition, a few days after the United
Kingdom and the United States announced the indictment of the two
Libyan suspects, the Secretary of the Libyan People’s Committee sent
letters addressed directly to the United Nations Secretary-General (as
indicated in paragraph 30 below) in an effort to draw the attention of the
United Nations member States to the chain of events that had unfolded
since 13 November 1991, particularly in relation to the transfer of the
suspects. Libya seems to have believed that the matters involved were not
legal issues but were concerned with international peace and security,
and, as such, were to be dealt with by the United Nations.

30. In (i) its letter to the Security Council of 17 November 1991, issued
as United Nations document A/46/660 and S/23226, Libya requested a
dialogue between itself, on the one hand, and the United States and the
United Kingdom, on the other, and expressed its readiness to co-operate
in the conduct of any neutral and honest enquiry. Libya affirmed its
belief in the peaceful settlement of disputes, as provided for in Article 33,
paragraph 1, of the Charter, which lays down that the parties to any dis-
pute “shall, first of all, seek a solution by negotiation, enquiry, media-
tion, conciliation, arbitration, judicial settlement . . .”; (ii) in its letter of
20 November 1991, issued as United Nations document A/46/844 and

71
183 1971 MONTREAL CONVENTION (DISS. OP. ODA)

S/23416, Libya stated its “unconditional readiness to co-operate in order
to establish the truth” and declared its “readiness to co-operate to the full
with any impartial international judicial authority”. This letter empha-
sized that the Charter “guarantees the equality of peoples and their right
to make their own political and social choices, a right that is enshrined in
religious laws and is guaranteed by international law”; (iii) in its letter of
8 January 1992, issued as United Nations document A/46/841 and
S/23396, Libya stated:

“If it is a matter of political differences between the three coun-
tries and Libya, then the differences must be discussed on the basis
of the Charter of the United Nations, which does not endorse
aggression or the threat of aggression but rather calls for the resolu-
tion of differences by peaceful means. Libya has expressed its readi-
ness to pursue any peaceful means that the three countries may
desire for the resolution of existing differences.”

31. It is thus clear that the United States demand for surrender of the
two suspects, and Libya’s immediate refusal to accede to that demand,
had already been notified by Libya to the United Nations on 17 Novem-
ber 1991 — not apparently as legal issues existing solely between the two
States but as matters concerning international peace and security in
which the United Nations should be involved.

B. The Security Council Resolutions

Security Council resolution 731 (1992) of 21 January 1992

32. On 20 January 1992 — that is to say two days after the Libyan
letter of 18 January 1992 addressed to the United States and to the
United Kingdom was distributed as a Security Council document S/23441
(as stated above in paragraph 28) — the United States and the United
Kingdom, together with France, presented a draft resolution for adop-
tion to the Security Council (United Nations doc. S/23762), the main
purpose of which was to encourage Libya to provide “a full and effective
response to the requests” (emphasis added) made by the United States
and the United Kingdom.

It should be noted that, in fact, the surrender of the two suspects to the
United States (or to the United Kingdom) was not mentioned explicitly
in this draft resolution except by a simple reference to letters reproduced
in Security Council documents $/23306, S/23307, S/23308, S/23309 and
S/23317 (the letters addressed to the United Nations by the United King-
dom and the United States; $/23306 was sent to the Security Council by
France).

33. On the following day, 21 January 1992, the Security Council was
convened and the agenda — letters dated 20 and 23 December 1991
(S123306 ; S/23307; S/23308 ; S/23309; S/23317) : the letters indicated in

72
184 1971 MONTREAL CONVENTION (DISS. OP. ODA)

the agenda consisted of the letters addressed to the United Nations
Secretary-General by France, the United Kingdom and the United
States, mentioned above — was adopted.

34. Most of the arguments presented were directed at rather general
questions relating to the condemnation or elimination of international
terrorism, on the tacit understanding that the destruction of Pan Am
flight 103 was caused by persons (allegedly Libyan intelligence agents)
now residing in Libya.

The surrender of the two suspects by Libya to either the United States
or the United Kingdom was barely addressed in the Security Council
debates. Support for the surrender of the two suspects was mentioned in
the debates in only the statements of the United States and of the United
Kingdom. The United States representative said:

“The resolution makes it clear that the Council is seeking to
ensure that those accused be tried promptly in accordance with the
tenets of international law. The resolution provides that the people
accused be simply and directly turned over to the judicial authorities
of the Governments which are competent under international law to
try them.” (United Nations doc. S/PV.3033, p. 79.)

The United Kingdom representative said:

“We very much hope that Libya will respond fully, positively and
promptly, and that the accused will be made available to the legal
authorities in Scotland or the United States . . . The two accused of
bombing Pan Am flight 103 must face, and must receive a proper
trial. Since the crime occurred in Scotland and the aircraft was
American, and since the investigation has been carried out in Scot-
land and in the United States, the trial should clearly take place in
Scotland or in the United States. It has been suggested the men
might be tried in Libya. But in the particular circumstances there
can be no confidence in the impartiality of the Libyan courts.”
(Ibid., p. 105.)

35. In the meeting that took place on 21 January 1992, the Security
Council unanimously adopted resolution 731 (1992) which includes the
following:

“The Security Council,

Deeply concerned over the result of investigations . . . which are
contained in Security Council documents that include the requests
addressed to the Libyan authorities by . . . the United Kingdom ...

and the United States . . . in connection with the legal procedures
related to the attac{k] carried out against Pan Am flight 103 ...;

73
185 197 1 MONTREAL CONVENTION (DISS. OP. ODA)

Determined to eliminate international terrorism,

2. Strongly deplores the fact that the Libyan Government has not
yet responded effectively to the above requests to cooperate fully in
establishing responsibility for the terrorist ac[t] . .. against Pan Am
flight 103 . . .;

3. Urges the Libyan Government immediately to provide a full
and effective response to those requests so as to contribute to the
elimination of international terrorism;

4. Requests the Secretary-General to seek the cooperation of the
Libyan Government to provide a full and effective response to those
requests” (emphasis added).

It should be noted that, although the surrender of the two suspects was
not specifically mentioned in the resolution, the “request” referred to
therein meant mainly the surrender. of the suspects, and that the Security
Council referred to the request of the United States and of the United
Kingdom that Libya co-operate in establishing responsibility for the ter-
rorist act, which request, as I repeat, included a call for the surrender of
the two suspects.

36. The Secretary-General presented a report on 11 February 1992,
issued as United Nations document S/23574, pursuant to paragraph 4 of
Security Council resolution 731 (1992) in which the Secretary-General
gave a report on the visit of his mission to Libya and transmitted Libya’s
viewpoint. On 3 March 1992, the Secretary-General presented a further
report on the same issue as United Nations document S/23672 which
concluded that:

“it will be seen that while resolution 731 (1992) has not yet been
complied with, there has been a certain evolution in the position of
the Libyan authorities since the Secretary-General’s earlier report of
11 February 1992”.

It was on that very date, 3 March 1992, that Libya filed the Applica-
tion in the present case instituting proceedings against the United States
on “questions of interpretation and application of the [1971] Montreal
Convention arising from the aerial incident at Lockerbie”.

The meaning of Security Council resolution 731 (1992)

37. It appears from this chain of events dating from November 1991 to
the date of the Application, namely 3 March 1992, that what concerned
Libya was the fact that, on the basis of a proposal made by the United
States, the United Kingdom, as well as France, the Security Council had
passed resolution 731 on 21 January 1992 by which it “urge[d] the Libyan
Government immediately to provide a full and effective response to those
requests so as to contribute to the elimination of international terrorism”
(emphasis added) (“those requests” being mainly the requests of the

74
186 1971 MONTREAL CONVENTION (DISS. OP. ODA)
United States and the United Kingdom for surrender of the suspects).

The United States and the United Kingdom did not at that time appear
to have considered that there was a “dispute” between themselves and
Libya within the meaning of Chapter VI of the United Nations Charter,
as is clear from the fact that the United States and the United Kingdom
participated in the voting on that Security Council resolution 731 (1992).
Libya appears to have considered that the United States and the United
Kingdom would have been well aware that their demand, now called a
“request”, would have had to be made simply from the standpoint of a
political consideration that international terrorism should be condemned
and eliminated.

38. The United States and the United Kingdom were apparently of the
view, on 20-21 January 1992, that Libya’s refusal to surrender the two
suspects named in connection with the Lockerbie incident would have
consequences for the maintenance of international peace and security,
and should have been dealt with by the Security Council which has pri-
mary responsibility for that object. It may be assumed that the United
States and the United Kingdom would have known that the demand
would not be a matter that could be dealt with from a legal point of view.

The fact that, on 21 January 1992, the Security Council dealt unani-
mously with the Lockerbie incident as a matter connected with interna-
tional peace and security had nothing to do with the issue of whether or
not the United States and the United Kingdom had legal competence to
require the surrender of the two suspects and of whether or not Libya
was obliged to surrender them under the provisions of the Montreal Con-
vention. These separate issues should be examined on their own merits.

Security Council resolutions 748 (1992) and 883 (1993)

39. The United States and the United Kingdom appear, after the filing
of Libya’s Application in the present case, to have considered that
Libya’s firm resistance to the surrender of the two suspects would consti-
tute “threats to the peace, breaches of the peace, and acts of aggression”
(United Nations Charter, Chap. VII). In fact, the United States and the
United Kingdom, together with France, submitted another draft resolu-
tion to the. Security Council on 30 March 1992 (United Nations doc.
S/25058). This appeal by the United States and the United Kingdom (as
well as France) to the Security Council to adopt a draft resolution under
Chapter VII of the United Nations Charter was not directly related to the
present Application filed by Libya on 3 March 1992 and had been under
negotiation in the Security Council before that date.

40. On 31 March 1992, the Security Council, “acting under Chap-
ter VII of the Charter”, adopted resolution 748 (1992). The United States

75
187 1971 MONTREAL CONVENTION (DISS. OP. ODA)

and the United Kingdom, as sponsoring States, ensured that the proposal
before the Security Council stated that it was “deeply concerned that the
Libyan Government has still not provided a full and effective response to
the requests in its resolution 731” (emphasis added).

During the meeting in the Security Council, the United States repre-
sentative said:

“We have called upon Libya to .. . turn over the two suspects in
the bombing of Pan Am 103 for trial in either the United States or
the United Kingdom . . . This resolution also makes clear the Coun-
cil’s decision that Libya should comply with those demands.” (United
Nations doc. S/PV.3063, p. 66.)

The United Kingdom representative stated:

“We were especially grateful to the Arab Ministers who went to
Tripoli last week to seek to persuade the Libyan leader to comply
and hand over the accused so that they could stand trial. The three
co-sponsors of the resolution have taken the greatest care to allow
time for these efforts to bear fruit.” (Ibid, p. 69.)

In fact the demand for the surrender of the suspects was inserted impli-
citly into that resolution, although its main purpose was to condemn the
Lockerbie incident itself totally and also, more generally, acts of terror-
ism in which Libya was allegedly involved. The Security Council decided
to impose economic sanctions upon Libya.

41. Having obtained no positive result from Security Council resolu-
tion 748 (1992), the United States and the United Kingdom (together
with France) again took the initiative in proposing a renewed resolution
to the Security Council (United Nations doc. S/26701) which, on
11 November 1993, adopted Security Council resolution 883 (1993),
along similar lines to resolution 748 (1992). In that meeting the United
States representative said “[w]e await the turnover of those indicted for
the bombing of Pan Am 103” (United Nations doc. S/PV.3312, p. 41)
and the United Kingdom representative stated:

“if the Secretary-General reports to the Council that the Libyan
Government has ensured the appearance of those charged with the
Lockerbie bombing before the appropriate United States or Scottish
court .. . then the Security Council will review the sanctions with a
view to suspending them immediately” (ibid., p. 45).

C. Conclusion

42. The question remains whether these Security Council resolutions,
particularly resolutions 748 (1992) and 883 (1993), which were adopted

76
188 1971 MONTREAL CONVENTION (DISS. OP. ODA)

after the filing of the Application in this case, bear on the present case
brought by Libya. In other words, the question of whether Libya’s
3 March 1992 Application has become without object after the adoption
of these 31 March 1992 and 11 November 1993 Security Council resolu-
tions, is distinct from the case as presented by Libya. If there is any dis-
pute in this respect, it could be a dispute between Libya and the Security
Council or between Libya and the United Nations, or both, but not
between Libya and the United. States.

The effect of the Security Council resolutions (adopted for the aim of
maintaining international peace and security) upon the member States is
a matter quite irrelevant to this case and the question of whether the
Application of Libya is without object in the light of those resolutions
hardly arises.

ae

43. Even though I found that Libya’s Application should be dismissed
owing to the Court’s lack of jurisdiction, I nonetheless wanted to express
my view that these Security Council resolutions, which have a political
connotation in dealing with broader aspects of threats to the peace or
breaches of the peace, have nothing to do with the present case, which,
had there been jurisdiction, could have been submitted to the Court as
a legal issue which existed between the United States and Libya, and
between the United Kingdom and Libya, before the resolutions were
adopted by the Security Council.

(Signed) Shigeru ODA.

77
